Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 23-25, 28, 29, 32-35, 38, 39, 42-49 have been examined. 

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 2/14/22, Applicant amended the independent claims.  And, Applicant’s Remarks address these amended features.  However, see the new citations and explanations below to the same 103 prior art that address these amended features.
Also, Applicant’s 4/28/20 and 9/20/21 claim amendments and Remarks are considered substantive to pass 101.  The features for tracking specific device type and changing content to better be delivered for specific device type and also real-time generating animation content customized for the user (in light of Applicant Spec at [34]) was considered significant to pass 101.  

Election/Restrictions


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-25, 28, 29, 33-35, 38, 39, 43-49 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Lerman (20090006213) in view of Sridhar (20030208754).
Claim 23, 33, 45.    
 Lerman discloses a system comprising a data processing system having at least one processor and a memory to:
receive, by a network interface via a network, a first input from a computing device, the first input generated at the computing device ([33, 51]);
determine a characteristic of the computing device associated with the first input (see location at [39, 64]);
select a first content item based on the characteristic of the computing device ([39, 64]).  

Lerman further discloses select an animated second content item based at least in part on the first input from the computing device ([51, 52, 50]; see animated at [7, 28, 46, 68, 79]).  Lerman does not explicitly disclose generate an animated second content item.  Examiner notes that Applicant Spec describes generate at [34] as customized content dynamically generated in real-time and tailored to a user.  And, Sridhar discloses animation content and animation ad content (see animation at [23, 69]; claim 35) and generating ad content that is customized to a user in real time (see customized at Abstract, [8, 80, 230, 231]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Sridhar’s generated ad content for a particular user to Lerman’s selected ad content for a particular user.  One would have been motivated to do this in order to better present content of interest to a particular user.
arranged, altered, left out, or added to as needed to form an advertisement for any situation.”; “[77]….For example, a crown unit (i.e., an advertisement which sits on top of other content) could be dynamically generated in a very constrained space that may only allow for a single word or line of text in a small font or a single image or graphic. With a little more space, it might be possible to add an image 304 or larger image. An even larger space could allow for a larger version of the same image 304, the text 302 in a bigger font, additional text, various elements, a video box, etc. Any of the advertising media assets of the advertisement unit could be dynamically refreshed once the advertisement was generated, or selected in some sort of dynamic fashion so that different users seeing the same advertisement at the same time might get different content/assets, or even the same user seeing an advertisement for the same thing might get different content/assets each time.”; “[78]… any component of the advertisement specified by the XML file could also be dynamic. For example, any advertising media asset could be supported by an RSS feed, thereby enabling that asset to be frequently updated or modified. The advertisement manager 225 may also make subsequent (even frequent) requests to additional servers for dynamic advertising data, to replace content, or to implement extra functionality. For example, as illustrated in FIG. 12, if an advertisement is for a television show or game, the advertisement manager 225 may make a request to a server for the show's/game's air time in the user's time zone, which could then be displayed with the advertisement.”; “[79]… For example, an animation used in a ticker advertisement (an advertisement shown in a ticker, i.e., a small area that overlays or obstructs content) for one advertiser could be used by the same advertiser in a different type of advertisement, or even a different advertiser for a different product/service.”).
Lerman further discloses provide, via the network interface via the network and to the computing device the third content item (Figs. 2, 4, 5, 6, 7; and see the third content item preceding).
Also, in further regards to claim 45, Lerman discloses receiving…user information (see targeting data and preferences and demographic at [39, 51]).  The prior art further discloses generating an animation based at least in part on the user information, wherein the animation is customized for the request, the animation comprising dynamically generated imagery (see combination of Lerman and Sridhar above for generating an animated content).
Claim 24, 34.    Lerman further discloses the system of claim 23, comprising:

Claim 25, 35.    Lerman further discloses the system of claim 23, wherein the second content item comprises dynamically generated imagery (see combination of Lerman and Sridhar above for generating an animated content).
Claim 28, 38.    Lerman further discloses the system of claim 23, wherein the first content item and the second content item are video-based content items (see video, animations at [28, 36, 43]).
Claim 29, 39.    Lerman further discloses the system of claim 23, comprising the data processing system configured to: transmit, to the computing device, a query (see audio based query features in independent claim above); and
generate the third content item based on a response to the query (see [51]; note multiple ads at “[26]…and the user is presented with that content, as well as additional content, such as one or more advertisements, through some sort of display ).
Claim 43, 44, 47. Lerman does discloses the system of claim 23, comprising: the data processing system configured to render the third content item for display on the computing device (Figs. 2, 4, 5, 6, 7; and see the third content item in the independent claims above).
Claim 46. Lerman further discloses the computing system of claim 45, wherein determining the third content item comprises overlaying the content item and the animation (see overlay at [79]).
Claim 48. Lerman further discloses the computing system of claim 45, wherein the animation is generated based at least in part on an audience cue (see input in independent claim; see interact or click at [47, 50, 51]).
Claim 49. Lerman further discloses the computing system of claim 45, wherein the content item is selected based at least in part on information about a webpage associated with the request (“[39]… nature or theme of the website on which an .

Claims 32, 42 are rejected under 35 U.S.C. 103(a) as being unpatentable over  Lerman (20090006213) in view of Sridhar (20030208754) in view of Niyogi (20090228335).
Claim 32, 42.    Lerman does not explicitly discloses the system of claim 23, comprising: the data processing system configured to pre-render the first content item.  See Applicant Spec at [34, 43] for description of pre-rendered.  However, Lerman does disclose the above and further discloses pre-rolls ([7, 81]).  And, Niyogi further discloses ad content and animation and pre-rendering ([92]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Niyogi’s pre-rendering to Lerman’s presenting content.  One would have been motivated to do this in order to better have the content ready to present.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cricks at [7, 8] has overlay and ad combining and is from abandoned parent  13707322;
Lundy 20080092162 incorporates by reference at [68] to application 09813751 which is to AWS assignee which is Weatherbug and the Figures for 09813751 at Figs. 5, 6 show overlay content and blending into a composite with the Southwest tower as temp gauge and the McDonald’s burger as wind compass
aa) Freeman and Kennewick disclose voice interaction with ads back and forth;
Note related parent case 13707322;
Note other cited prior art Cohee and Cricks.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/23/22